           Case 1:19-cv-01573-TJK Document 18 Filed 10/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI,


                         Plaintiff

                 v.                                     Case Number: 1:19-cv-1573

MICHAEL CAPUTO, et al

                        Defendants.


                           REQUEST FOR STATUS CONFERENCE

        Plaintiff Jerome Corsi (“Plaintiff Corsi”) respectfully requests a status conference when he

counsel will be in town attending the criminal prosecution and trial of Defendant Roger Stone at a date

and time convenient for the Court and the parties between November 4 and 21, 2019, which will can also

address the recent supplement filed by Stone, for which Plaintiff has moved to strike and, if not sticken,

the right to respond.

Dated: October 16, 2019                                          Respectfully Submitted,


                                                                    /s/ Larry Klayman
                                                                 Larry Klayman, Esq.
                                                                 KLAYMAN LAW GROUP, P.A.
                                                                 D.C. Bar Number: 334581
                                                                 2020 Pennsylvania Ave NW #800
                                                                 Washington, DC, 20006
                                                                 Telephone: (561) 558-5336
                                                                 Email: leklayman@gmail.com

                                                                 Counsel for Plaintiffs




                                                    1
         Case 1:19-cv-01573-TJK Document 18 Filed 10/16/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

October 16, 2019.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.




                                              2
